Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-16-00334-CV

                        IN THE INTEREST OF R.A.J., a Child

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2006-CI-14957
                      Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant Margaret Johnson.

      SIGNED July 13, 2016.


                                             _________________________________
                                             Patricia O. Alvarez, Justice